The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 12, 2014

                                      No. 04-14-00052-CR

                                         Carli MCGAA,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR1004
                           Honorable Ray Olivarri, Judge Presiding


                                         ORDER
         The trial court has signed an amended Certification of Defendant’s Right of Appeal that
states this “is a plea-bargain case, but matters were raised by written motion filed and ruled on
before trial and not withdrawn or waived, and the defendant has the right of appeal.”
Accordingly, the appellate deadlines, which we suspended on January 23, are reinstated.

         The clerk of this court is ORDERED to send a copy of this order to the attorneys of
record and to the court reporter(s) responsible for preparing the reporter’s record in this appeal.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court